      Case 1:18-cv-00068 Document 434 Filed on 10/07/19 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
              Plaintiffs,                        §
                                                 §
       v.                                        §   Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
              Defendants,                        §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
              Defendant-                         §
              Intervenors.                       §


                        PEREZ DEFENDANT-INTERVENORS’
                     REPLY IN SUPPORT OF DISCOVERY MOTION

        Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”), hereby file this

 Reply in support of their Motion to Compel Discovery from Plaintiffs (Dkt. 429).

        Plaintiffs stated in their Response, filed today, that “there is no additional information

 for Alabama and Arkansas to produce” in response to Defendant-Intervenors’ subpoenas duces

 tecum. See Dkt. 433 at 3-4. If in fact Plaintiffs have no additional information that responds to

 Defendant-Intervenors’ requests, and Defendant-Intervenors have not received the information

 they requested, then it may not be possible for Defendant-Intervenors to obtain the information

 they seek.

        As explained in their motion, Defendant-Intervenors filed the motion to protect their

 ability to receive documents that they had requested in connection with the deposition of two



                                                 1
        Case 1:18-cv-00068 Document 434 Filed on 10/07/19 in TXSD Page 2 of 4



    new witnesses identified by Plaintiffs. Id. at 2.1

           In response to the subpoenas duces tecum, Plaintiffs produced some documents before

    and during the depositions of their witnesses, but did not produce all the documents requested

    by Defendant-Intervenors. Plaintiffs committed to produce further responsive documents if

    they could identify them. See Exhibits A and B. Because the Court’s Scheduling Order

    provided that discovery closed on September 23, 2019, Defendant-Intervenors conferred with

    Plaintiffs and filed their motion to compel on that day in order to preserve their ability to

    receive the outstanding discovery. Plaintiffs produced additional responsive documents on

    October 1, 2019 but again did not produce documents requested by Defendant-Intervenors. See

    Exhibit C.

           Defendant-Intervenors requested documents that relate to claims by Plaintiffs Alabama

    and Arkansas that they expend state Medicaid funds on DACA recipients. Defendant-

    Intervenors requested that Plaintiffs’ witnesses bring documents to their depositions supporting

    these claims – specifically documents showing that Alabama and Arkansas maintain DACA-

    related information in their Medicaid databases and that the claimed costs actually are

    attributable to DACA recipients.

           Following review of Plaintiffs’ production on October 1, 2019, Defendant-Intervenors

    informed Plaintiffs that the produced documents were not responsive to the subpoenas duces

    tecum because they did not specifically address DACA. Id.

           Based on Plaintiffs’ representation that “there is no additional information for Alabama

    and Arkansas to produce” in response to Defendant-Intervenors’ requests, Defendant-


1
 On August 7, 2019, Plaintiffs identified 28 new witnesses and produced declarations which totaled 69 pages of
new sworn testimony. Defendant-Intervenors ultimately took the depositions of two of those witnesses – Gretel
Felton in Montgomery, Alabama on September 12, 2019 and Mary Franklin in Little Rock, Arkansas on September
18, 2019.
                                                      2
    Case 1:18-cv-00068 Document 434 Filed on 10/07/19 in TXSD Page 3 of 4



 Intervenors may be foreclosed from obtaining the information they seek and will request the

 Court’s guidance at the hearing on pending motions scheduled for tomorrow.



Dated: October 7, 2019                             Respectfully submitted,

                                                   MEXICAN AMERICAN LEGAL
                                                   DEFENSE AND EDUCATIONAL FUND
                                                   By: /s/ Nina Perales
                                                   Nina Perales (Tex. Bar No. 24005046);
                                                   (SD of Tex. Bar No. 21127)
                                                   Attorney-in-Charge
                                                   Ernest I. Herrera (Tex. Bar No. 24094718);
                                                   (SD of Tex. Bar No. 2462211)
                                                   110 Broadway, Suite 300
                                                   San Antonio, Texas 78205
                                                   Phone: (210) 224-5476
                                                   Facsimile: (210) 224-5382
                                                   Email: nperales@maldef.org

                                                   ROPES & GRAY LLP
                                                   Douglas H. Hallward-Driemeier
                                                   2099 Pennsylvania Ave NW
                                                   Washington, DC 20006-6807
                                                   (202) 508-4600
                                                   (202) 508-4776 (direct dial)
                                                   Douglas.Hallward-
                                                   Driemeier@ropesgray.com
                                                   (Admitted pro hac vice)

                                                   GARCÍA & GARCÍA,
                                                   ATTORNEYS AT LAW P.L.L.C.
                                                   Carlos Moctezuma García
                                                   (Tex. Bar No. 24065265)
                                                   (SD of Tex. Bar No. 1081768)
                                                   P.O. Box 4545
                                                   McAllen, TX 78502
                                                   Phone: (956) 630-3889
                                                   Facsimile: (956) 630-3899
                                                   Email: cgarcia@garciagarcialaw.com

                                                   Attorneys for Proposed Defendant-
                                                   Intervenors


                                               3
     Case 1:18-cv-00068 Document 434 Filed on 10/07/19 in TXSD Page 4 of 4



                                   CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that, on the 7th day of October, 2019, I electronically

filed the above and foregoing document using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.


                                                       /s/ Nina Perales
                                                       Nina Perales




                                                  4
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 1 of 10




               EXHIBIT A
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 2 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 3 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 4 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 5 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 6 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 7 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 8 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 9 of 10
Case 1:18-cv-00068 Document 434-1 Filed on 10/07/19 in TXSD Page 10 of 10
Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 1 of 10




               EXHIBIT B
Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 2 of 10
Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 3 of 10
Franklin, Mary Elizabeth 9/18/2019                           State of Texas, et al. v. United States of America, et al.




                                                                                                       Page 1
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION



    STATE OF TEXAS, et al.,                                                                PLAINTIFFS

    v.                                                       CASE NO. 1:18-CV-68

    UNITED STATES OF AMERICA, et al.,                                                      DEFENDANTS

    and

    KARLA PEREZ, et al.,                                           DEFENDANT-INTERVENORS

    and

    STATE OF NEW JERSEY                                            DEFENDANT-INTERVENOR



                                           DEPOSITION OF:
                                       MARY ELIZABETH FRANKLIN
                                     (Taken September 18th, 2019,
                                            at 9:01 a.m.)




                                               Connie Williams
Bushman Court Reporting                                                                                    501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 4 of 10
     Franklin, Mary Elizabeth 9/18/2019                    State of Texas, et al. v. United States of America, et al.




                                                                                                     Page 2
 1                                          APPEARANCES
 2                             ON BEHALF OF THE PLAINTIFFS, ET AL.:
 3                             TODD L. DISHER, ESQUIRE
                               Trial Counsel for Civil Litigation
 4                             P.O. Box 12548
                               Austin, Texas 78711-2548
 5                             Telephone: 512.936.2266
                               E-mail: todd.disher@oag.texas.gov
 6
                               ON BEHALF OF THE UNITED STATES OF AMERICA,
 7                             et al.:
 8                             JIM BRADER, CHIEF DEPUTY COUNSEL
                               Donaghey Plaza South
 9                             700 Main Street
                               Little Rock, Arkansas 72203-1437
10                             Telephone: 501.682.1363
                               E-mail: jim.brader@dhs.arkansas.gov
11
                               ON BEHALF OF KARLA PEREZ, et al.:
12
                               NINA PERALES, ESQUIRE
13                             RAMON A. SOTO, ESQUIRE
                               MALDEF
14                             110 Broadway, Suite 300
                               San Antonio, Texas 78205
15                             Telephone: 210.224.5476
                               E-mail: nperales@maldef.org
16                                     rsoto@maldef.org
17                             ON BEHALF OF THE STATE OF NEW JERSEY:
18                             JEREMY E. HOLLANDER, ESQUIRE (via telephone)
                               Assistant Attorney General
19                             Office of the Attorney General of New Jersey
                               25 Market Street, 8th Floor
20                             Trenton, New Jersey 08625
                               E-mail: jeremy.hollander@law.njoag.gov
21
                                           ALSO PRESENT:
22                             ATTORNEY GENERAL LESLIE RUTLEDGE
                               DYLAN L. JACOBS, Assistant Solicitor General
23                             323 Center Street, Suite 200
                               Little Rock, Arkansas 72201
24                             Email: Dylan.Jacobs@arkansasag.gov
25

                                             Connie Williams
     Bushman Court Reporting                                                                             501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 5 of 10
     Franklin, Mary Elizabeth 9/18/2019                          State of Texas, et al. v. United States of America, et al.




                                                                                                         Page 71
 1                             Is that right?
 2       A          Yes.
 3       Q          And was there an attachment to that e-mail where
 4       Ms. Ashley sends you an attachment?
 5       A          Yes, that was this [indicating].
 6       Q          Exhibit 4?
 7       A          Yes.
 8       Q          Okay.          And then it looks like I see an e-mail above
 9       that where you're sending a communication.                                         You're
10       sending an e-mail to Mr. Jacobs; is that right?
11       A          Yes.
12       Q          That's dated September 3rd?
13       A          Yes.
14       Q          And was there an attachment to this e-mail?
15       A          No.        At this point he just got the chain.
16       Q          I understand.
17       A          He just got the chain, not all the attachments
18       within the chain.
19                                        MS. PERALES:      Okay.          So at this point I'd
20                             like to request of counsel that we receive the
21                             attachments that were associated with these
22                             e-mails.
23                                        MR. DISHER:     We will certainly discuss
24                             that and look at the attachments and then
25                             communicate that back to you whether we can

                                                   Connie Williams
     Bushman Court Reporting                                                                                   501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 6 of 10
     Franklin, Mary Elizabeth 9/18/2019                          State of Texas, et al. v. United States of America, et al.




                                                                                                         Page 72
 1                             produce that.        But we'll take a look at it for
 2                             sure.
 3                                        MS. PERALES:      Thank you.
 4                                        MR. DISHER:     And presumably there will be
 5                             redactions that have to be done.
 6                                        MS. PERALES:      Understood.
 7       BY MS. PERALES:
 8       Q          We have two more e-mail strings associated with
 9       this exhibit, and it looks like there might be a little
10       bit of an overlap in some of the e-mails.
11                             So if we turn to Bates 441, which is the
12       beginning of that second string, we see an e-mail from
13       Ms. Ashley to you on July 26.                           That looks like the same
14       e-mail that we see on Bates 439.                              But I just wanted you
15       to confirm that for me.
16       A          Yes.
17       Q          Then behind that, on Bates page 442, it looks like
18       the same e-mail that we see on Bates 439; is that right?
19       A          Yes.
20       Q          So we've already talked about those.
21                             And then, of course, I see across the top that
22       you're sending these e-mails to Mr. Jacobs with an FYI,
23       right?
24       A          Yes.
25       Q          Then, finally, let's turn to Bates 443, which is

                                                   Connie Williams
     Bushman Court Reporting                                                                                   501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 7 of 10
     Franklin, Mary Elizabeth 9/18/2019                          State of Texas, et al. v. United States of America, et al.




                                                                                                         Page 96
 1       Exhibit 4 without the claims column.
 2       Q          Sure.
 3       A          It's not here.
 4       Q          And I also don't have the unredacted version --
 5       A          That's correct.
 6       Q          -- which I presume at some point passes through
 7       you?
 8       A          Yes.
 9       Q          Did you receive any other documents that were
10       either explanatory to what you were receiving, or were
11       like backup runs, or anything like that?
12       A          No.
13       Q          Did you bring any documents explaining for
14       Exhibit 4 how much of the amounts represented in the
15       final column total paid amount were reimbursed at 100
16       percent by CHIP?
17       A          No.
18       Q          Did you bring any documents showing how the DACA
19       designation is communicated to your eligibility system
20       by the VLP?
21       A          No.
22                                        MS. PERALES:      You mentioned earlier that
23                             there was a key of status codes, I guess, for
24                             lack of a better word.                  I believe that that
25                             key would be responsive to the subpoena duces

                                                   Connie Williams
     Bushman Court Reporting                                                                                   501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 8 of 10
     Franklin, Mary Elizabeth 9/18/2019                          State of Texas, et al. v. United States of America, et al.




                                                                                                         Page 97
 1                             tecum.        And so I'd like to ask for the
 2                             production of the key.
 3                                        MR. DISHER:     We will look at the key and
 4                             evaluate to the extent that we have it.                                      I've
 5                             never seen it.           And so we'll see if we can
 6                             find it and we'll take a look at it and we'll
 7                             communicate with you about it.
 8                                        MS. PERALES:      Okay.          Thank you.
 9                                        I'd also like to request if there's any
10                             document, other than the key document, that
11                             shows us how DACA-related information is
12                             communicated out of the hub or out of the VLP
13                             to the state eligibility system.
14                                        MR. DISHER:     I understand.
15                                        MS. PERALES:      We need a minute.
16                                        MR. DISHER:     Sure.
17                                        (A recess was taken from 12:18 p.m. to
18                             12:24 p.m.)
19                                        MS. PERALES:      I pass the witness.
20                                        MR. DISHER:     Jeremy, do you have any
21                             questions?
22                                        MR. HOLLANDER:         No, not at this time.
23                                                EXAMINATION
24       BY MR. DISHER:
25       Q          First I want to talk about the CHIP reimbursement

                                                   Connie Williams
     Bushman Court Reporting                                                                                   501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 9 of 10
     Franklin, Mary Elizabeth 9/18/2019                       State of Texas, et al. v. United States of America, et al.




                                                                                                    Page 105
 1                                        C E R T I F I C A T E
 2
         STATE OF ARKANSAS                 )
 3                                         )
         COUNTY OF PERRY                   )
 4
 5                 I, Connie M. Williams, Certified Court
         Reporter and Notary Public, do hereby certify that the
 6       facts stated by me in the caption on the foregoing
         proceedings are true; and that the foregoing proceedings
 7       were reported verbatim through the use of the
         stenographic method and thereafter transcribed by me or
 8       under my direct supervision to the best of my ability,
         taken at the time and place set out on the caption
 9       hereto.
                   I further certify that in accordance with
10       Rule 30(e) of the Rules of Civil Procedure, review of
         the transcript was requested by the deponent or a party
11       thereto.
                   I further certify that I am not a relative or
12       employee of any attorney or employed by the parties
         hereto, nor financially interested in the outcome of
13       this action, and that I have no contract with the
         parties, attorneys, or persons with an interest in the
14       action that affects or has a substantial tendency to
         affect impartiality, that requires me to relinquish
15       control of an original deposition transcript or copies
         of the transcript before it is certified and delivered
16       to the custodial attorney, or that requires me to
         provide any service not made available to all parties to
17       the action.
18                 WITNESS MY HAND AND SEAL this 1st day of
         October, 2019.
19
20
21                        _________________________________
22                        CONNIE M. WILLIAMS
                          CCR, LS No. 750, Notary Public in
23                        and for Perry County, Arkansas
                          My Commission Expires 5/2/23
24
25

                                                Connie Williams
     Bushman Court Reporting                                                                                501-372-5115
     Case 1:18-cv-00068 Document 434-2 Filed on 10/07/19 in TXSD Page 10 of 10
     Franklin, Mary Elizabeth 9/18/2019                        State of Texas, et al. v. United States of America, et al.




                                                                                                     Page 106
 1                                 SIGNATURE OF DEPONENT CERTIFICATE
 2                 I, MARY ELIZABETH FRANKLIN, do hereby certify
         that I have read the foregoing deposition, taken on
 3       September 18th, 2019, and that, to the best of my
         knowledge and belief, said deposition is true and
 4       accurate with the exception of the following corrections
         listed below:
 5       PAGE     LINE       CORRECTION
 6       ____                  ____       _________________________________
 7       ____                  ____       _________________________________
 8       ____                  ____       _________________________________
 9       ____                  ____       _________________________________
10       ____                  ____       _________________________________
11       ____                  ____       _________________________________
12       ____                  ____       _________________________________
13       ____                  ____       _________________________________
14       ____                  ____       _________________________________
15       ____                  ____       _________________________________
16       ____                  ____       _________________________________
17       ____                  ____       _________________________________
18       ____                  ____       _________________________________
19       ____                  ____       _________________________________
20       ____                  ____       _________________________________
21       Date: ____________
         Witness Signature: ______________________________
22       STATE OF ___________
         COUNTY OF ___________
23                      SUBSCRIBED AND SWORN TO before me this
         ______ day of ____________, 2019.
24       My Commission expires: _______________
         Notary Public: ______________________
25

                                                 Connie Williams
     Bushman Court Reporting                                                                                 501-372-5115
Case 1:18-cv-00068 Document 434-3 Filed on 10/07/19 in TXSD Page 1 of 4




              EXHIBIT C
                 Case 1:18-cv-00068 Document 434-3 Filed on 10/07/19 in TXSD Page 2 of 4


Nina Perales

From:                                           Nina Perales
Sent:                                           Friday, October 04, 2019 7:00 PM
To:                                             'Disher, Todd'
Cc:                                             Glenn Moramarco; Robins, Jeffrey (CIV); Biggs, Adam; Ramon Soto
Subject:                                        RE: DACA - Discovery


Todd,

Thanks very much for the confirmation.

We have carefully reviewed the documents that Plaintiffs produced this week in response to the subpoenas, as well as
the documents provided to us at the depositions.

Although the produced documents describe processes related to Medicaid eligibility determinations by Alabama and
Arkansas, they do not mention DACA.

Specifically, the documents to not respond to the requests for “[d]ocuments showing the types of data maintained by
the [Alabama Medicaid Agency and Arkansas Department of Human Services] evidencing immigration and citizenship
status of Medicaid applicants or beneficiaries.” The documents also do not show “the types of data maintained by the
[two state agencies] evidencing receipt of DACA by Medicaid applicants or beneficiaries.” The documents also do not
show when and how Alabama and Arkansas capture and store information showing that Medicaid applicants are
recipients of DACA.

Although we understand your position that you have provided responsive documents and your request that we
withdraw the motion to compel, we respectfully decline to do so because we do not believe the documents are
responsive to the subpoenas duces tecum.

I will be in the office all day Monday and can discuss the matter further at your convenience. Thank you have and have a
good weekend,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224‐5476 ext. 206
FAX (210 224‐5382




CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by


                                                                                    1
                Case 1:18-cv-00068 Document 434-3 Filed on 10/07/19 in TXSD Page 3 of 4
telephone at 210‐224‐5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.


From: Disher, Todd [mailto:Todd.Disher@oag.texas.gov]
Sent: Friday, October 04, 2019 12:29 PM
To: Nina Perales
Cc: Glenn Moramarco; Robins, Jeffrey (CIV); Biggs, Adam; Ramon Soto
Subject: Re: DACA - Discovery

Confirmed. Those are the correct ranges.

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711‐2548
(512) 936‐2266
Todd.Disher@oag.texas.gov

On Oct 4, 2019, at 11:00 AM, Nina Perales <nperales@maldef.org> wrote:

          Todd,

          Thank you for the email and the additional production. We were able to open the link on Tuesday
          morning and I’d like to verify with you that we accessed all the documents that you produced:

                1. “AR Docs 2. pdf” containing Bates 764‐1134
                2. “AL Docs 2.pdf” containing Bates 713‐763
                3. “TX v. US DACA Joint Stip.docx”

          Please let me know if these are all the documents you produced (with the full page ranges) and that
          there are no other documents in the encrypted message that may have needed special software to
          detect.

          Many thanks,

          Nina Perales
          Vice President of Litigation
          Mexican American Legal Defense
             and Educational Fund, Inc. (MALDEF)
          110 Broadway, Suite 300
          San Antonio, TX 78205
          Ph (210) 224‐5476 ext. 206
          FAX (210 224‐5382

          <image001.png>

          CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521, covers this electronic message. This message
          and any attachment thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further
          be PRIVILEGED and CONFIDENTIAL attorney client communication, attorney work product or proprietary information. If you are not an
          intended recipient, you are hereby notified that any use, disclosure, dissemination, distribution, other than to return this message to the
          addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly prohibited and may be illegal. If you receive this
          communication in error, please notify the sender or the person who transmitted the communication immediately by telephone at 210‐224‐
          5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
          recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.


                                                                                     2
    Case 1:18-cv-00068 Document 434-3 Filed on 10/07/19 in TXSD Page 4 of 4


From: Disher, Todd [mailto:Todd.Disher@oag.texas.gov]
Sent: Tuesday, October 01, 2019 5:32 PM
To: Nina Perales; Glenn Moramarco; Robins, Jeffrey (CIV)
Cc: Biggs, Adam
Subject: DACA - Discovery

I just sent all of you documents from Alabama and Arkansas. Please let me know if you do not receive
the documents or have trouble accessing the files.

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711‐2548
(512) 936‐2266
Todd.Disher@oag.texas.gov




                                                   3
